DETAILED ACTION
Claim Interpretation
The phrase included in each independent claim that “the edge of each of the sections of the wick structure has a smooth form without the sectional difference” is found in the specification (at Para. [0046]) to describe the continuously curved edges of the wick structures which transition between first through third sections without discontinuities, as illustrated in Figs. 4A-D, and in contrast to the discontinuities of the embodiments of Figs. 3A-D.
The phrase has been interpreted in accordance with the guidance of that portion of the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation that “the first section in the axial direction is greater than that of the third section” does not parse. It appears the applicant may have intended to refer to relevant cross-sectional areas as previously defined in claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pai (US 2015/0198376).
Regarding claim 12, Pai teaches a tube (1) including a hollow chamber having two sealed ends (11, 11’) along an axial direction; and a wick structure (2) disposed in the hollow chamber and extended along the axial direction of the tube (Fig. 2), wherein the wick structure has first (21) and third (21’) sections near the sealed ends and a second section (20) between the first and third (Fig. 2), the wick is composed of the first through third sections (Fig. 2)cross-sections of the first through third sections in the axial direction are rectangles (i.e. cross-sections taken along the axis between 11 and 11’ and taken normal to the wide top surface of the tube 1); the cross-sectional area of the second section is greater than that of the first and third sections (due to the second section crossing the body of the tube at an angle; Fig. 2) and the edge of each of the sections has a smooth form without the sectional difference (see fig. 2; there are no jagged edges or discontinuities to the edges of the wick).

Pai further teaches that: insofar as the applicant has disclosed that a “rectangular” shape only applies in cross-section and delineates a roughly rectangular shape with rounded edges, not a true rectangle (see Para. [0008] and Figs. 2a-2h, 4e, 5b-5e, and 6b), the cross-section shape of Pai disclosed in Fig. 2 is treated as meeting this limitation, per claim 13; the wick structure includes at least a support portion pressing an inner wall of the tube (Para. [0006]), per claim 15; the wick structure is disconnected to the two sealed ends of the tube in the axial direction (see Fig. 2), per claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Wu (US 2013/0213612).
Regarding claim 17, Pai does not teach the relative thicknesses in a radial direction.
Wu teaches that it is old and well-known in the art to form a heat pipe with a wick (16) having a central part (161) that is thicker than two adjacent parts (162) along a radial direction perpendicular to the axial direction (see Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Pai with the relative wick thicknesses taught by Wu in order to increase thermal transfer (as taught by Wu; Para. [0027]).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not appear to teach or fairly suggest the heat pipe of claims 1 or 7 having both the relative cross-sectional areas of the first through third sections in addition to the smoothed formed wick structure.
While smooth formed wick structures are known in the prior art with continuous variations between different cross-sectional sizes of different sections (i.e. US 2009/0219695, Fig. 4; US 2015/0114603, Fig. 3) none of these references include a complete smooth edge between all relevant sections. Each teaches at least one discontinuity along the edge which delineates two adjacent sections.
Claims 2-6 and 8-11 depend from claims 1 and 7, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763